290 F.2d 587
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL NO. 3887, UNITED STEELWORKERS OF AMERICA, AFL-CIO, Respondent.
No. 18706.
United States Court of Appeals Fifth Circuit.
May 19, 1961.

William J. Rains, Atty., Dominick J. Manoli, Assoc. Gen. Counsel, Marcel Mallet Prevost, Asst. Gen. Counsel, Stuart Rothman, Gen. Counsel, Samuel M. Singer, G. F. McInerny, Attys., National Labor Relations Board, Washington, D. C., for petitioner.
Thomas N. Crawford, Jr., Cooper, Mitch, Black & Crawford, Birmingham, Ala., for respondent.
Before TUTTLE, Chief Judge, RIVES, Circuit Judge, and DE VANE, District Judge.
PER CURIAM.


1
In opposing this attempt of the National Labor Relations Board to enforce its order prohibiting it from restraining and coercing employees in the exercise of their rights to refrain from participating in a strike, the respondent Union concedes that there was ample evidence to support the Board's finding of illegal conduct under Section 8(b) (1) (A) of the Act, 29 U.S.C.A. § 158(b) (1) (A), in three of the five instances relied upon. It asserts that there was no evidence to support the finding of illegal conduct as to the remaining two and seeks to have enforcement denied because the proved incidents were infrequent and sporadic.


2
We find that there was ample evidence in the record to support the findings as to all incidents relied on by the Board, and we think that it follows that the order must be enforced as a matter of law.


3
Enforcement ordered.